DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings and Specification
The corrected drawing sheets and specification page filed with the Preliminary Amendment of September 23, 2020 have been considered, are acceptable and have been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
  
Regarding claim 6, the recitation of “the printing layer” in claim 6 lacks antecedent basis.  For prosecution on the merits, claim 6 will be considered as if depending from claim 2.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 8 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dainippon Printing Co., LTD, JPH04140137 (hereafter Dainippon), made of record by Applicant and discussed with reference to the attached machine translation thereof.

Regarding claim 1, Dainippon discloses a metal decorative plate (Fig. 3 and para [0003]) and method for its manufacture (Figs. 1 and 2), used, for example as a material an exterior panel for a home appliance) (page 1, para [0001], lines 13-16).
The plate or panel of Dainippon includes:
a base layer made of a metal material (base portion of the panel understood as a base film layer 3, metal base plate 4 combination (base 3,4) illustrated in Fig. 3, with the lower layer 4 described as a metal substrate at line 41 (near top of page 2); 
a deposition layer formed at a center except for an edge of an upper layer of the base layer and made of a metal material (Fig. 3 pattern 2, described at line 40 (near top of page 2) as a printed layer, but also described at lines 49-60 (of page 2) as including a vapor-deposited metal layer (also see Example 3 at lines 112-120 (page 3)); as illustrated in Fig. 3, the layer 2 has a pattern that is uniformly applied at a center portion of the decorate plate, but is not formed at an edge of an upper layer or portion 3 (upper layer) of the base 3,4); and 
a coating layer formed on the deposition layer and an upper surface of the edge of the base layer, on which the deposition layer is not formed (Fig. 3 surface film 1 (i.e., top or coating layer) on the deposition layer 2 and also on the intermediate film 3 portion of the base, which in turn is on the base layer 3,4; as illustrated in Fig. 3 the surface film 1 and base film 3/base plate 4 at an edge on which the deposition layer 2 is not formed).

	Regarding claim 4, Dainippon discloses the layer 4 is a metal layer 4, for example, steel (lines 64-65 of page 2), and also discloses laminating the films 1 and 3 using an adhesive and then laminating the laminated films with the metal layer using an adhesive layer formed on an upper surface of the metal layer at lines (lines 67-71of page 2).

Regarding claim 8, Dainippon discloses a metal decorative plate (Fig 3 and para [0003]) and method for its manufacture (Figs. 1 and 2), used, for example as a material for a refrigerator door (i.e., an exterior panel for a home appliance) (page 1, para [0001], lines 13-16).
The method of Dainippon includes:  
printing a predetermined pattern on one surface of a film using a strippable paint (Fig. 1 illustrating printing a pattern 2 on a back surface of a film 1 (lines 36-40 (pages 1-2) and lines 49-57 of page 2 disclosing printing a pattern that includes a printing of an ink (i.e., paint), followed by a metal vapor deposition process and a washing away of the soluble ink layer and vapor-deposited layer on the ink layer, thus the ink is understood as being the same as a strippable paint; Fig. 1 illustrating a “predetermined” pattern);
depositing a metal layer on an entire layer of the film on which the pattern is printed (line 55 discloses a metal is vapor-deposited on the water-soluble ink layer understood as deposition on the entire layer in view of the subsequent disclosure of removing both the ink and deposited metal, thus leaving a pattern of only the deposited metal (lines 53-58; and also Example 3 teaching a patterned layer of water soluble ink, followed by vapor deposition of aluminum, followed by a wash with water to remove the ink layer and vapor-filmed metal layer on it (lines 112-118 of page 3); 
removing the strippable paint formed on the film and the metal layer deposited on an upper layer thereof (see discussion above; lines 53-58 of page 2 and lines 112-118 of page 3); and 
laminating a base layer on one surface of the film (laminating to intermediate layer 3 that is also understood as a base film layer 3 is disclosed at lines 67-71).

Regarding claim 11, a washing method is described at lines 49-60 and also at Example 3 at lines 112-118.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2, 6, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Dainippon as applied to claim 1 (claims 2 and 6) or 8 (claims 13 and 15) and further in view of  Goto et al..  US 2011/0318545 (hereafter Goto), made of record by Applicant.
Regarding claim 2, Dainippon is silent as to providing a printing layer on the edge of the base layer.
Goto teaches a metallic decorative sheet for use on home appliances and a method of making the sheet that provides the advantage of being capable of preventing detachment of edge portions (Abstract and para [0002]). According to Goto, deposited metal is removed from edge portions and replaced with a laminating ink layer that protects the edges from detachment and corrosion (Abstract and paras [0010]-[0015]). Like Dainippon, Goto teaches a process of removing metal deposited on a film layer using a washing or cleaning process, but in Goto, metal is first deposited on a film, followed by the application of a protective ink on areas where the metal is to remain, followed by cleaning process wherein the uncoated metal is dissolved (paras [0036]-[0038]).  Thereafter, ink is printed onto the film where the metal has been removed, which includes along the edge of the plate where the metal has been removed (para [0040)]).  Ink on the edge is taught as being substantially the same as the ink used to form a protection layer earlier in the process (para [0041]), or the ink may be different ink if a color differentiation is desired (para [0042]).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claims of the invention to modify the panel of Dainippon to further 

	Regarding claim 6, Goto teaches using the same ink and thus teaches ink colors of the same or similar colors at para [0040]).

	Regarding claim 13, Goto teaches a method the includes masking (covering with the protective ink (para [0037])) and cleaning (i.e., immersing) in an alkaline solution (see discussion at the rejection of claim 2 above, incorporated herein and para [0038]).  It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claims of the invention to predictably modify the method of Dainippon to use the deposition metal removal process of Goto in lieu of the deposition metal removal process of Dainippon as a predictable, adequate, known, alternative removal process. 

Regarding claim 15, the method of Dainippon is silent as to a cutting step.  Goto teaches a method of making a decorative panel (see discussion at the rejection of claim 2 above that is incorporated herein) that includes a downstream step of cutting metallic decorative sheets into units for further processing, including insertion into a mold (paras [0048] and [0050]. It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claims of the invention to modify the process of Dainippon discussing KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-416, 82 USPQ2d 1385, 1395 (2007).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Dainippon in view of Goto as applied to claim 2 and further in view of Kim et al., US 2010/0310887 (hereafter Kim).
Dainippon in view of Goto is silent as to using a silver material for the printing layer.  
	Kim teaches a decorative panel for a home appliance (Abstract) that includes a printing layer 34a that is a white base layer (para [0057]).  Kim teaches that in order to improve the reflectance of such layer, the pigment used in the layer may include a variety of metals, including silver (para [0057]).  
	It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claims of the invention to modify the panel of Dainippon/Goto to further include silver in its printing layer if a white layer is desired, for the advantage of providing such white layer with improved reflectance as taught by Kim.

Claims 5, 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Dainippon as applied to claim 1 (claims 5 and 7) or 8 (claim 10) and further in view of  .

Regarding claim 5, Dainippon teaches the metal layer may be steel, but is silent as to the steel being a galvanized steel sheet (GI).  Regarding both claims 7 and 10, Dainippon does not discuss hairlines formed on the base layer or coating layer (claim 7), or that the hairlines are formed on the film before printing (claim 10).
DCM teaches a metal plate body and method of making that includes a laminated polyester film, the resulting product having the appearance of stainless steel (page 1, second paragraph).  The metal plate portion of the body of DCM may be a galvanized steel sheet (GI)(first full paragraph of page 4).  DCM states that a polyester film layer is patterned with a hairline feature that is then laminated to the metal sheet using an adhesive that results in a product that looks like a stainless steel sheet of high quality (third paragraph of page 1).  The stainless steel hairline pattern is embossed on the polyester film and then a metal vacuum deposition layer is deposited on the embossed layer (second, third and fourth paragraphs of page 3).  
In applications where a panel that looks like stainless steel is desired, it would have been obvious to one of ordinary skill in the art at the time of effective filing of the claims of the invention to modify the panel and method of making of the panel of Dainippon to include both the use of galvanized steel sheet and a hairline pattern feature formed as taught by DCM on the upper coating or film layer before printing/deposition processes on the film, for the advantage taught in DCM of a resulting product that looks like stainless steel of high quality.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Dainippon as applied to claim 8 and further in view of Kim.
Dainippon is silent as to printing using a silver material prior to printing with its strippable paint or ink.    
	Kim teaches a decorative panel for a home appliance (Abstract) that includes a printing layer 34a that is a white base layer (para [0057]).  Kim teaches that in order to improve the reflectance of such layer, the pigment used in the layer may include a variety of metals, including silver (para [0057]).  
	In applications where the panel of Dainippon is white, it would have been obvious to one of ordinary skill in the art at the time of effective filing of the claims of the invention to modify the method of making the panel by patterning the film with a paint including silver prior to printing of the strippable paint for the advantage of improved reflectance as taught by Kim, over the entirety of the white panel.  

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Dainippon as applied to claim 8 and further in view of  Kawase, US 2003/0029831 (hereafter Kawase).
	Dainippon is silent as to any other etching/removal techniques and thus does not teach what is understood to be the claim 12 process (see Section 112 rejection) of attaching an adhesive tape to the strippable paint and metal layer and using the tape to remove the layers from the film.  Kawase teaches various methods of providing etching 
	It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claims of the invention to predictably modify the method of Dainippon to use the adhesive removal process of Kawase in lieu of the deposition metal removal process of Dainippon as a predictable, adequate, known, alternative removal process. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Dainippon as applied to claim 8 and further in view of  Dainippon Printing Col, LTD, JPH08118539 (hereafter Dainippon II), discussed with reference to the attached machine translation thereof.
Dainippon teaches roll coating an adhesive on its steel plate (lines 101-104 of page 3), thus teaching the claim 14 step of coating an upper surface of the base layer with a laminate adhesive.  Dainippon also teaches final lamination (lines 104-106 of page 3). 
Dainippon is silent regarding using primers.  Dainippon II teaches decorative steel plates for home appliances having a metallic luster (para [0001]) wherein primers are used for the purpose of both brilliance and improved adhesion (para [0011]).  In a method of Dainippon II, a primer layer is provided on a film prior to metal vapor deposition (para [0008]).  Dainippon II also teaches applying primer after printing a pattern, teaching the primer layer strengthens the adhesion with the metal vapor deposition layer, imparts brilliance to the coated portion, and withstands the heat during 
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claims of the invention to modify the method of Dainippon to include processing steps according to Dainippon II, including the use of a primer before and after printing/metal deposition for the advantage taught in Dainippon II of improved brilliance and improved adhesion.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Cosentino, US 6,720,065 (teaches decorative laminated panel for appliances (Abstract) using galvanized steel base layer 11 adjacent adhesive layer 14 (col. 8, lines 46-65).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA L SCHALLER whose telephone number is (408)918-7619. The examiner can normally be reached Monday-Friday 8 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA L SCHALLER/Primary Examiner, Art Unit 1746